Appeal by the defendant from a judgment of the County Court, Suffolk County (Mallon, J.), rendered July 21, 1989, convicting him of burglary in the first degree (two counts), robbery in the first degree, robbery in the second degree, and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered. No questions of fact have been raised or considered.
The trial court erred in precluding the defense counsel from cross-examining the complainant as to his prior convictions for manslaughter and attempted assault (see, People v McGee, 68 NY2d 328; People v English, 126 AD2d 738; People v Allen, 67 AD2d 558, affd 50 NY2d 898). On the facts of this case, the error cannot be considered harmless, and the defendant is entitled to a new trial (see, People v Memminger, 126 AD2d 752; People v Robideau, 121 AD2d 769; People v Watson, 111 AD2d 888).
In light of the foregoing, we need not reach the defendant’s remaining contentions. Mangano, P. J., Bracken, Lawrence and O’Brien, JJ., concur.